Title: Thomas Jefferson to Abigail Adams, 21 June 1785
From: Jefferson, Thomas
To: Adams, Abigail


     
      Dear Madam
      Paris June 21. 1785
     
     I have received duly the honor of your letter, and am now to return you thanks for your condescension in having taken the first step for settling a correspondence which I so much desired; for I now consider it as settled and proceed accordingly. I have always found it best to remove obstacles first. I will do so therefore in the present case by telling you that I consider your boasts of the splendour of your city and of it’s superb hackney coaches as a flout, and declaring that I would not give the polite, self-denying, feeling, hospitable, good humoured, people of this country and their amability in every point of view, (tho’ it must be confessed our streets are somewhat dirty, and our fiacres rather indifferent,) for ten such races of rich, proud, hectoring, swearing, squibbing, carnivorous animals as those among whom you are; and that I do love this people with all my heart, and think that with a better religion a better form of government and their present governors their condition and country would be most enviable. I pray you to observe that I have used the term people and that this is a noun of the masculine as well as feminine gender. I must add too that we are about reforming our fiacres, and that I expect soon an Ordonance that all their drivers shall wear breeches unless any difficulty should arise whether this is a subject for the police or for the general legislation of the country, to take care of.
     We have lately had an incident of some consequence, as it shews a spirit of treason, and audaciousness which was hardly thought to exist in this country. Some eight or ten years ago a Chevalr. was sent on a message of state to demand the princess of—of—of (before I proceed an inch further I must confess my profound stupidity; for tho’ I have heard this story told fifty times in all it’s circumstances, I declare I am unable to recollect the name of the ambassador, the name of the princess, and the nation he was sent to; I must therefore proceed to tell you the naked story, shorn of all those precious circumstances). Some chevalier or other was sent on some business or other to some princess or other. Not succeeding in his negociation, he wrote on his return the following song.
     
      Ennivré du brillant poste
      Que j’occupe récemment
      Dans une chaise de poste
      Je me campe fierement:
      Et je vais en ambassade
      Au nom de mon souverain,
      Dire que je suis malade,
      Et que lui se porte bien.
      
      Avec une joue enflée,
      Je debarque tout honteux:
      La princesse boursoufflée,
      Au lieu d’une, en avoit deux;
      Et son altesse sauvage
      Sans doute a trouvé mauvais
      Que j’eusse sur mon visage
      La moitié de ses attraits.
     
     
      Princesse, le roi mon maitre
      M’a pris pour Ambassadeur;
      Je viens vous faire connoitre
      Quelle est pour vous son ardeur.
      Quand vous seriez sous le chaume,
      Il donneroit, m’a-t-il dit,
      La moitié de son royaume
      Pour celle de votre lit.
     
     
      La princesse à son pupitre
      Compose un remerciment:
      Elle me donne une epitre
      Que j’emporte lestement,
      Et je m’en vais dans la rue
      Fort satisfait d’ajouter
      A l’honneur de l’avoir vue
      Le plaisir de la quitter.
     
     This song ran thro all companies and was known to every body. A book was afterwards printed, with a regular license, called “Les quartres saisons litteraires” which being a collection of little things, contained this also, and all the world bought it or might buy it if they would, the government taking no notice of it. It being the office of the Journal de Paris to give an account and criticism of new publications, this book came in turn to be criticised by the redacteur, and he happened to select and print in his journal this song as a specimen of what the collection contained. He was seised in his bed that night and has been never since heard of. Our excellent journel de Paris then is suppressed and this bold traitor has been in jail now three weeks, and for ought any body knows will end his days there. Thus you see, madam, the value of energy in government; our feeble republic would in such a case have probably been wrapt in the flames of war and desolation for want of a power lodged in a single hand to punish summarily those who write songs.
     The fate of poor Pilatre de Rosiere will have reached you before this does, and with more certainty than we yet know it. This will damp for a while the ardor of the Phaetons of our race who are endeavoring to learn us the way to heaven on wings of our own.
     I took a trip yesterday to Sannois and commenced an acquaintance with the old Countess d’Hocquetout. I received much pleasure from it and hope it has opened a door of admission for me to the circle of literati with which she is environed. I heard there the Nightingale in all it’s perfection: and I do not hesitate to pronounce that in America it would be deemed a bird of the third rank only, our mockingbird, and fox-coloured thrush being unquestionably superior to it.
     The squibs against Mr. Adams are such as I expected from the polished, mild tempered, truth speaking people he is sent to. It would be ill policy to attempt to answer or refute them. But counter-squibs I think would be good policy. Be pleased to tell him that as I had before ordered his Madeira and Frontignac to be forwarded, and had asked his orders to Mr. Garvey as to the residue, which I doubt not he has given, I was afraid to send another order about the Bourdeaux lest it should produce confusion. In stating my accounts with the United states, I am at a loss whether to charge house rent or not. It has always been allowed to Dr. Franklin. Does Mr. Adams mean to charge this for Auteuil and London? Because if he does, I certainly will, being convinced by experience that my expences here will otherwise exceed my allowance. I ask this information of you, Madam, because I think you know better than Mr. Adams what may be necessary and right for him to do in occasions of this class. I will beg the favor of you to present my respects to Miss Adams. I have no secrets to communicate to her in cypher at this moment, what I write to Mr. Adams being mere commonplace stuff, not meriting a communication to the Secretary. I have the honour to be with the most perfect esteem Dear Madam
     
      Your most obedient & most humble sert
      Th: Jefferson
     
    